DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species III (Fig. 17-20) in the reply filed on 1/25/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/22.
Specification
The disclosure is objected to because of the following informalities: under “Related Applications (Priority Claims)”, the corresponding patent number for the parent application must be added.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 17 of U.S. Patent No. 10,722,347. Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the structural limitation recited in claims 1-2 of the instant application are also recited in claims 15 and 17 of U.S. Patent No. 10,722,347, respectively. The difference in the terminology used would be obvious to one of ordinary skill in the art. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Safabash (2014/0257317).
Safabash discloses the following claimed limitations:
Claim 1: An intraocular lens delivery device (100) for retaining and delivering an intraocular lens ([0028]), said intraocular lens delivery device comprising: a macro movement actuator (112) which is configured to be actuated to move the intraocular lens into position in the device for the intraocular lens to be delivered (Fig. 17a-c and [0062]) and a micro movement actuator (106) comprising at least one pivotable member (114) (Fig. 17a-b and [0049]) which is configured to be pivoted (where 114 pivots about the pin as seen in Fig. 17a) to deliver the intraocular lens (Fig. 17a-c and [0063] where by pressing the micro movement actuator the surgeon can slow down the IOL advancement or stop it as desired).
Claim 2: Wherein the macro movement actuator comprises a plunger (110) (Fig. 15a-17c, [0052], and [0062]) which is configured to be pushed to move the intraocular lens into position in the device for the intraocular lens to be delivered (Fig. 15a-17c, [0052], and [0062]).  
Claim 3: Wherein the at least one pivotable member comprises a pair of pivotable members (114 on each side of the device as seen in Fig. 17a) which are configured to be pushed to deliver the intraocular lens (Fig. 17a-c and [0063]).
Claim 5: Further comprising a housing (108) having an end and a top, (Fig. 7) wherein the macro movement actuator (110) extends from the end of the housing (Fig. 7 and 17a-c), and the micro movement actuator (combination of 106 and 114) is disposed on the side of the housing (Fig. 7 and 17c).
Claim 6: Further comprising a plunger (136) having a flange (138) which provides a spring perch (upper surface 138 where spring 141 sits as seen in 14a-17b and [0050]), a plunger button (110) having an inside 20surface (inner surface where spring 141 is located as seen in Fig. 14a), and a drive spring (141) disposed inside the plunger button (Fig. 14a), wherein the drive spring 
Claim 9: Further comprising a revolving spring clutch (141) inside the intraocular lens delivery device (Fig. 17a) (note that only one spring is required in the set of claims since claim 9 is not dependent of claim 6 therefore the spring 141 of Safabash can be used as either spring of claim 6 or 9; hence only one spring is required in the claim set not two different ones).
Allowable Subject Matter
Claims 7, 8, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771